NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3329-19

LUIS A. TORRES,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                   Submitted October 25, 2021 – Decided November 8, 2021

                   Before Judges Sabatino and Mayer.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Luis A. Torres, appellant pro se.

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Donna Arons, Assistant Attorney General,
                   of counsel; Christopher C. Josephson, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Appellant Luis A. Torres, an inmate at East Jersey State Prison, appeals

from a February 6, 2020 final agency decision issued by respondent New Jersey

Department of Corrections (DOC) affirming his removal from a prison work

assignment. We affirm.

      Between February 8, 2017 and August 28, 2019, Torres held a five-day

work week assignment as a clerk in the prison's Commissary. On August 27,

2019, the Institutional Classification Committee ("ICC") reassigned Torres from

his assignment in the Commissary to a job in the Building Sanitation Unit.

Torres was reassigned at the request of Lieutenant Herb Eigenrauch after Torres

was involved in stealing items from the Commissary.

      Torres questioned his removal from the Commissary job and filed an

inmate grievance seeking reinstatement to that job post.            The prison

administrator advised Torres that he was removed from his Commissary duties

because he was "caught stealing and out of place." The administrator warned

Torres he would face disciplinary charges rather than just a job reassignment for

future transgressions of the prison's rules.

     In October 2019, Torres appealed the administrator's decision.       In his

appeal, Torres claimed the job reassignment was retaliatory and unjustified

because he did not receive a formal disciplinary charge.


                                                                           A-3329-19
                                         2
     On February 6, 2020, the prison administrator upheld the initial decision

because Torres was stealing items from the Commissary. The administrator

noted that issuance of a formal disciplinary infraction was not required because

Lieutenant Eigenrauch referred Torres to the ICC for a new job.

     On appeal, Torres argues the DOC's change in his work assignment was

arbitrary, capricious, and retaliatory and therefore violated his First Amendment

rights. We disagree.

     Our review of an agency determination is limited. In re Stallworth, 208

N.J. 182, 194 (2011). We will not reverse an administrative agency's decision

unless it is "arbitrary, capricious, or unreasonable, or [] not supported by

substantial credible evidence in the record as a whole." Ibid. (omission in

original) (quoting Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)).

The "final determination of an administrative agency . . . is entitled to substantial

deference." In re Eastwick Coll. LPN-to-RN Bridge Program, 225 N.J. 533, 541

(2016) (citing Univ. Cottage Club of Princeton N.J. Corp. v. N.J. Dep't of Envtl.

Prot., 191 N.J. 38, 48 (2007)).

     Further, inmates do not possess a liberty or property interest in a job

assignment. Lorusso v. Pinchak, 305 N.J. Super. 117, 119 (App. Div. 1997).

(citing James v. Quinlan, 866 F.2d 627, 629 (3d Cir. 1989)). "[I]nmates entering


                                                                              A-3329-19
                                         3
prison have no concrete expectation of being given a job assignment." Ibid.

While inmates may believe the DOC will not change work assignments absent

misconduct, "because of the unique circumstances that attend the administration

of prisons, reasonable assumptions of inmates cannot always be equated with

constitutionally-protected liberty interests." Jenkins v. Fauver, 108 N.J. 239,

253 (1987).

     Here, Torres claimed the reassignment was unrelated to the stealing

accusation. He contends the reassignment was based on his questioning a prison

officer's authority. However, Torres has no constitutionally enforceable right to

a particular work assignment. Work assignments are within the DOC's sound

discretion. The decision to reassign Torres to a different position did not deprive

him of a fundamental liberty or property interest. In fact, the job reassignment

was a less severe punishment than the possible sanctions that could have been

imposed had Torres been charged with a disciplinary infraction for stealing.

     We next consider Torres' argument that his job change violated his First

Amendment rights because it was retaliatory. The incident giving rise to Torres'

retaliation claim was not presented as part of his filed grievance. Moreover,

there is nothing in the record supporting this allegation.




                                                                             A-3329-19
                                        4
      Having reviewed the record, we are satisfied the decision to reassign

Torres did not deprive him of any fundamental liberty or property interest.

Under the circumstances, the DOC's final decision was not arbitrary, capricious,

or unreasonable.

      Affirmed.




                                                                          A-3329-19
                                       5